Citation Nr: 1741070	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  09-02 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or on being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in Atlanta, Georgia has current jurisdiction. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO in Atlanta in February 2012.  A transcript of the hearing is associated with the claims file. 

In July 2012, February 2015, and February 2016, the Board remanded the claim for further development.  For the reasons explained below, the present appeal is not yet ripe and must be remanded again. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that present appeal for SMC aid and attendance/housebound benefits is not yet ripe for the reasons explained below. 

During the pendency of the appeal, in April 2017 the AOJ granted service connection for the Veteran's lumbar spine disability with four separate ratings for bilateral lower extremity radiculopathy (claimed as peripheral neuropathy) affecting both the sciatic and femoral nerves.  In May 2017, the AOJ granted an earlier effective date of February 18, 2016, for the lumbar spine and radiculopathy disabilities.  In June 2017, the AOJ also granted service connection for loss of use of the Veteran's feet and assigned the corresponding SMC, from February 18, 2016, based upon the assignment of the above disabilities.   

Review of the file reveals that the Veteran may have filed an informal claim as early as February 5, 2007.  

In this regard, the Board notes that the Veteran submitted a February 2007 private examination report indicating lumbar spine and lower extremity disabilities, in connection with his February 5, 2007 claim for SMC.  Moreover, on the Veteran's January 2009 Appeal Form 9, perfecting the present appeal for SMC, the Veteran explained in greater detail that he is entitled to SMC for aid and attendance and/or housebound benefits because he cannot care for himself.  He specifically cited his sciatic nerve disorder and right foot drop as the basis for entitlement to SMC aid and attendance/housebound benefits.  See Form 9 received January 20, 2009.  

The Veteran has consistently attributed his need for SMC aid and attendance/housebound benefits to his lumbar spine and lower extremity disabilities.  Thus, on remand, the Veteran should be offered the opportunity to file a notice of disagreement with the currently-assigned effective dates and the AOJ should consider whether the February 5, 2007 claim for SMC, or the January 20, 2009 Form 9, should be construed as an informal claim for the lumbar spine and lower extremity disabilities.  If one of the earlier documents is accepted as an informal claim for the lumbar spine and lower extremity disabilities, then service connection for the disabilities should be the date of the informal claim.  38 C.F.R. § 3.400. 

As the Veteran's present appeal for SMC aid and attendance/housebound benefits is based in large part on the severity of his lower extremity disabilities, and he is still within the one-year appeal period to challenge the currently-assigned effective dates for those disabilities, the Board finds that the issues are intertwined and the SMC claim is not yet ripe for adjudication.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

If the Veteran files a notice of disagreement as to the effective dates assigned in the May 2017 rating decision and the appeal is denied, the AOJ should give the Veteran and his representative notice of the decision, and afford him and his representative the opportunity to perfect an appeal as to that matter before returning the present SMC appeal to the Board.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Allow the Veteran the opportunity to appeal the effective dates assigned in the May 2017 rating decision. 

2.  If the Veteran initiates an appeal as to the effective dates assigned in May 2017 rating decision and earlier effective dates are denied, do not return the present appeal to the Board until after the Veteran has either perfected an appeal on the claims for earlier effective dates, or the time period for doing so has expired, whichever occurs first.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

